Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed November 17th, 2020, with respect to the 35 USC 103 rejections have been fully considered and are persuasive.  The 35 USC 103 rejections have been withdrawn.

Allowable Subject Matter
The following is a statement of reasons for allowance:
The present invention is directed toward a processor with a branch predictor used to perform speculative execution and a throttle control circuit to control the rate at which speculative instructions are processed.  The throttle controller utilizes a path speculation cost dependent on a ratio of a number of recently flushed instructions to a number of instruction in a commit queue of the processor to determine the rate at which speculative instructions are processed.  The closest prior arts of record are Gschwind (US 2009/0150657) and Boggs (US 5,537,560).
Gschwind teaches a processor with a branch predictor used to perform speculative execution and a throttle control circuit to control the rate at which speculative instructions are processed.  The throttle controller utilizes a confidence level indication dependent on a number of recently flushed instructions to determine the rate at which speculative instructions are processed.  However, Gschwind fails to teach fails to teach the throttle controller calculating and utilizing a ratio of recently flushed instructions to instructions in a commit queue of the processor.
Boggs teaches a processor with a branch predictor used to perform speculative execution wherein a path speculation cost is dependent on a number of instructions in a commit queue of the processor.  However, the references, when taken alone or in combination, fail to teach the calculation and utilization of the ratio of the two speculation cost metrics in order to make the final determination of a rate at which speculative instructions are processed.
Therefore, the references, when taken alone or in combination, do not teach a throttle control circuit calculating and utilizing a ratio of a number of recently flushed instructions to a number of instruction in a commit queue of the processor to determine the rate at which speculative instructions are processed in combination with each of the other elements of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105.  The examiner can normally be reached on Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Caldwell can be reached on 571-272-3702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J METZGER/Primary Examiner, Art Unit 2182